—Order, Supreme Court, New York County (Stanley Sklar, J.), entered November 18, 1991, which, to the extent appealed from, denied petitioner’s application for a preliminary injunction pursuant to CPLR 7502 (c), unanimously affirmed, without costs.
Unlike the collective bargaining agreement between the City of New York and the Sergeant’s Benevolent Association, the Lieutenant’s Benevolent Association collective bargaining agreement did not incorporate the terms of either the Impasse Panel report or the 1981 memorandum of agreement on the subject of solo supervisory radio motor patrols, and thus the grievance is not an arbitrable controversy.
We have considered petitioner’s other arguments and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Rubin, JJ.